[Correspondence to the SEC] BLUEGATE CORPORATION 701 North Post Oak, Road, Suite 600 Houston, Texas 77024 voice:(713) 686-1100 fax:713-682-7402 April 2, 2010 H. Christopher Owings United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, D. C. 20549-3561 Re: Bluegate Corporation Preliminary Information Statement on Schedule 14C filed November 10, 2009 File No. 000-22711 Dear Mr. Owings: This letter is in response to your comments contained in the letter to our Chief Executive Officer, Stephen J. Sperco, dated March 18, 2010 and the oral comments received from the SEC Staff on April 1, 2010. Enclosed please find our acknowledgement letter and memorandum of responses. Respectfully yours, /s/ Charles E. Leibold Charles E. Leibold Chief Financial Officer
